DETAILED ACTION
 	This Action is in response to Applicant' s amendment filed on 8/12/2022. Claims 35-59 are still pending in the present application. This Action is made FINAL.
Claim Rejections - 35 USC § 102 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 35-59 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rico Alvarino et al. (U.S. Patent Application Publication No. 2020/0029256)

 	Referring to Claim 35, Rico Alvarino et al. disclose a method, performed by a wireless device, for performing idle mode radio resource management (RRM) measurements in a wireless network (par 64, measurement; Also, pars 39 and 69, RRM), the wireless network comprising a first carrier that supports a broadcast of system information, provides radio resources for paging and random access (par 64, anchor carrier; par 124, broadcast, paging; par 48, 5G connectivity, hence random access procedure), and the wireless network further comprising a second carrier, distinct from the first carrier, that also provides radio resources for paging and random access (par 64, non-anchor carrier; pars 67 and 124, paging; par 48, 5G connectivity, hence random access procedure), the first carrier being an anchor carrier for the wireless device and the second carrier being a non-anchor carrier for the wireless device (par 64, anchor/non-anchor), the method comprising: receiving one or more conditions for permitting the wireless device to camp on the non-anchor carrier whilst monitoring for paging or random access on the non-anchor carrier, wherein camping comprises performing RRM measurements on the non- anchor carrier for the wireless device and as a result determining whether cell reselection can be directly performed based on one or more measurements of the non-anchor carrier (pars 64, 68, and 69, information, measurement, RRM, perform cell reselection); performing at least one of a signal strength measurement and a signal quality measurement, on each of the first and second carriers (pars 64, 69, and 70, measurement, RRM, perform measurement on non-anchor carrier); establishing a relationship between at least one of the signal strength and quality measurement on the first carrier and at least one of the signal strength and quality measurement on the second carrier (pars 64, 69, and 70, action performed based on measurements for both - anchor and non-anchor carriers); and, based on the established relationship, determining whether to perform idle-mode RRM measurements on the second, non-anchor, carrier (pars 64, 69, and 70, measurement, RRM, perform measurement on non-anchor carrier).  
 	Referring to Claim 36 as applied to Claim 35 above, Rico Alvarino et al. disclose the method, wherein the first carrier and the second carrier are 2Attorney Ref.: 1009-4550 / P075745US02 narrowband Internet-of-Things (NB-IoT) carriers (par 67, NB-IoT).  
 	Referring to Claim 37 as applied to Claim 35 above, Rico Alvarino et al. disclose the method, wherein the method comprises comparing the signal strength measurement or quality measurement for each of the first and second carriers to a first pre- configured threshold and, in response to determining that the at least one measurement for both of the first and second carriers exceeds the first pre-configured threshold, determining to perform idle-mode RRM measurements on the second carrier and to discontinue idle-mode RRM measurements on the first carrier (pars 64 and 69-71, measurement, RRM, perform measurement on non-anchor carrier based on criteria being satisfied, threshold).  
Referring to Claim 38 as applied to Claim 37 above, Rico Alvarino et al. disclose the method, wherein the one of the signal strength and quality measurement for each of the first and second carriers is an average or weighted average measurement (pars 64 and 69-71, steady state).  
 	Referring to Claim 39 as applied to Claim 37 above, Rico Alvarino et al. disclose the method, wherein the method further comprises subsequently resuming idle-mode RRM measurements on the first carrier, in response to determining one of: that one or a predetermined number of signal strength measurements or quality measurements for the second carrier fall below a second pre-configured threshold; that one or an average of several signal strength measurements or quality measurements for the second carrier falls below one or an average of several previous signal strength measurements or quality measurements by at least a predetermined difference; and that idle-mode RRM measurements have been performed on the second carrier for a predetermined period of time (pars 40, 41, 70, and 71, perform measurement for anchor/non-anchor carrier based on criteria; par 96, time; par 91, difference).  
 	Referring to Claim 40 as applied to Claim 37 above, Rico Alvarino et al. disclose the method, wherein the method further comprises: performing cell-reselection, using most recent signal strength measurements or quality measurements for each of the first and second carriers, in response to determining that one or a predetermined number of signal strength measurements or quality measurements for the second carrier fall below a pre-configured threshold (pars 40, 41, 70, and 71, measurement, criteria, reselection).  
 	Referring to Claim 41 as applied to Claim 35 above, Rico Alvarino et al. disclose the method, wherein the method comprises comparing the signal strength measurement or quality measurement for the first carrier to the respective signal strength measurement for the second carrier, and, in response to determining that a difference between the signal strength measurement or quality measurement for the first and second carriers is below a pre-configured delta threshold, determining to initiate idle-mode RRM measurements on the second carrier and to discontinue idle-mode RRM measurements on the first carrier (pars 40, 41, 70, and 71, perform measurement for anchor/non-anchor carrier based on criteria; par 91, difference).  
 	Referring to Claim 42 as applied to Claim 41 above, Rico Alvarino et al. disclose the method, wherein the method further comprises, in response to determining that one or an average of several signal strength measurements or quality measurements for the second carrier falls below one or an average of several previous signal strength measurements or quality measurements by at least a predetermined difference; performing one of: resuming idle-mode RRM measurements on the first carrier; and cell-reselection, using most recent signal strength measurements or quality measurements for each of the first and second carriers (pars 40, 41, 70, and 71, perform measurement for anchor/non-anchor carrier based on criteria; par 91, difference).  
 	Referring to Claim 43 as applied to Claim 41 above, Rico Alvarino et al. disclose the method, wherein the pre-configured delta threshold is set based on a 4Attorney Ref.: 1009-4550 / P075745US02 difference in transmit power from the network between the first carrier and the second carrier (pars 85 and 90, power measurement).  
 	Referring to Claim 44 as applied to Claim 43 above, Rico Alvarino et al. disclose the method, wherein the method further comprises inferring the difference in transmit power based on a power offset information element received by the wireless device (pars 85 and 90, power offset).  
 	Referring to Claim 45, Rico Alvarino et al. disclose a wireless device adapted to perform idle mode radio resource management (RRM) measurements in a wireless network (par 64, measurement; Also, pars 39 and 69, RRM), the wireless network comprising a first carrier that supports a broadcast of system information, provides radio resources for paging and random access (par 64, anchor carrier; par 124, broadcast, paging; par 48, 5G connectivity, hence random access procedure), and, the wireless network further comprising a second carrier, distinct from the first carrier, that also provides radio resources for paging and random access  (par 64, non-anchor carrier; pars 67 and 124, paging; par 48, 5G connectivity, hence random access procedure), the first carrier being an anchor carrier for the wireless device and the second carrier being a non-anchor carrier for the wireless device (par 64, anchor/non-anchor), the wireless device comprising: transceiver circuitry configured for communicating with a wireless communication network on the first and second carriers; and processing circuitry operatively associated with the transceiver circuitry and configured to: receive one or more conditions for permitting the wireless device to camp on a non-anchor carrier whilst monitoring for paging or random access on the non-anchor carrier, wherein camping comprises performing RRM measurements on a non-anchor carrier for the wireless device and as a result determining whether cell reselection can be directly performed based on one or more measurements of the non-anchor carrier (pars 64, 68, and 69, information, measurement, RRM, perform cell reselection); 5Attorney Ref.: 1009-4550 / P075745US02 perform at least one of a signal strength measurement and a signal quality measurement on each of the first and second carriers; establishing a relationship between at least one of the signal strength and quality measurement on the first carrier and at least one of the signal strength and quality measurement on the second carrier (pars 64, 69, and 70, action performed based on measurements for both - anchor and non-anchor carriers); and, based on the established relationship, determine whether to perform idle-mode RRM measurements on the second, non-anchor, carrier (pars 64, 69, and 70, measurement, RRM, perform measurement on non-anchor carrier).  
 	Referring to Claim 46 as applied to Claim 45 above, Rico Alvarino et al. disclose the wireless device, wherein the first carrier and the second carrier are narrowband Internet-of-Things (NB-IoT) carriers (par 67, NB-IoT).
 	Referring to Claim 47 as applied to Claim 45 above, Rico Alvarino et al. disclose the wireless device, wherein the processing circuitry is configured to compare the signal strength measurement or quality measurement for each of the first and second carriers to a first pre-configured threshold and, in response to determining that the at least one measurement for both of the first and second carriers exceeds the first pre-configured threshold, determine to perform idle-mode RRM measurements on the second carrier and to discontinue idle-mode RRM measurements on the first carrier (pars 64 and 69-71, measurement, RRM, perform measurement on non-anchor carrier based on criteria being satisfied, threshold).  
 	Referring to Claim 48 as applied to Claim 47 above, Rico Alvarino et al. disclose the wireless device, wherein the one of the signal strength and measurement for each of the first and second carriers is an average or weighted average measurement (pars 64 and 69-71, steady state).  
 	Referring to Claim 49 as applied to Claim 47 above, Rico Alvarino et al. disclose the wireless device, wherein the processing circuitry is configured to subsequently resume idle-mode RRM measurements on the first carrier, in response to determining one of: that one or a predetermined number of signal strength measurements or quality 6Attorney Ref.: 1009-4550 / P075745US02 measurements for the second carrier fall below a second pre-configured threshold; that one or an average of several signal strength measurements or quality measurements for the second carrier falls below one or an average of several previous signal strength measurements or quality measurements by at least a predetermined difference; and that idle-mode RRM measurements have been performed on the second carrier for a predetermined period of time (pars 40, 41, 70, and 71, perform measurement for anchor/non-anchor carrier based on criteria; par 96, time; par 91, difference).  
 	Referring to Claim 50 as applied to Claim 47 above, Rico Alvarino et al. disclose the wireless device, wherein the processing circuitry is configured to: perform cell-reselection, using most recent signal strength measurements or quality measurements for each of the first and second carriers, in response to determining that one or a predetermined number of signal strength measurements or quality measurements for the second carrier fall below a pre-configured threshold (pars 40, 41, 70, and 71, measurement, criteria, reselection).  
Referring to Claim 51 as applied to Claim 45 above, Rico Alvarino et al. disclose the wireless device, wherein the processing circuitry is configured to compare the signal strength measurement or quality measurement for the first carrier to the respective signal strength measurement for the second carrier, and, in response to determining that a difference between the signal strength measurement or quality measurement for the first and second carriers is below a pre-configured delta threshold, determine to initiate idle-mode RRM measurements on the second carrier and to discontinue idle-mode RRM measurements on the first carrier (pars 40, 41, 70, and 71, perform measurement for anchor/non-anchor carrier based on criteria; par 91, difference).  
 	Referring to Claim 52 as applied to Claim 51 above, Rico Alvarino et al. disclose the wireless device, wherein the processing circuitry is configured to, 7Attorney Ref.: 1009-4550 / P075745US02 in response to determining that one or an average of several signal strength measurements or quality measurements for the second carrier falls below one or an average of several previous signal strength measurements or quality measurements by at least a predetermined difference, perform one of: resuming idle-mode RRM measurements on the first carrier; and cell-reselection, using most recent signal strength measurements or quality measurements for each of the first and second carriers (pars 40, 41, 70, and 71, perform measurement for anchor/non-anchor carrier based on criteria; par 91, difference).  
	Referring to Claim 53 as applied to Claim 51 above, Rico Alvarino et al. disclose the wireless device, wherein the pre-configured delta threshold is set based on a difference in transmit power from the network between the first carrier and the second carrier (pars 85 and 90, power measurement).  
 	Referring to Claim 54 as applied to Claim 53 above, Rico Alvarino et al. disclose the wireless device, wherein the processing circuitry is configured to infer the difference in transmit power based on a power offset information element received by the wireless device (pars 85 and 90, power offset).  
 	Referring to Claim 55, Rico Alvarino et al. disclose a method, performed by a network node, for facilitating idle mode radio resource management (RRM) measurements in a wireless network (par 64, measurement; Also, pars 39 and 69, RRM), the wireless network comprising a first carrier that supports a broadcast of system information, provides radio resources for paging and random access (par 64, anchor carrier; par 124, broadcast, paging; par 48, 5G connectivity, hence random access procedure), and, the wireless network further comprising a second carrier, distinct from the first carrier, that also provides radio resources for paging and random access (par 64, non-anchor carrier; pars 67 and 124, paging; par 48, 5G connectivity, hence random access procedure), the first carrier being an anchor carrier for the wireless device and the second carrier being a non-anchor carrier for the wireless device (par 64, anchor/non-anchor), the method comprising: 8Attorney Ref.: 1009-4550 / P075745US02 signaling, to a wireless device in the network, one or more conditions for permitting the wireless device to camp on the non-anchor carrier whilst monitoring for paging or random access on the non-anchor carrier, wherein camping comprises performing RRM measurements on the non-anchor carrier for the wireless device and as a result determining whether cell reselection can be directly performed based on one or more measurements of the non-anchor carrier (pars 64, 68, and 69, information, measurement, RRM, perform cell reselection).  
 	Referring to Claim 56 as applied to Claim 55 above, Rico Alvarino et al. disclose the method, wherein the method comprises signaling, to the wireless device, a threshold for use by the wireless device in determining whether to perform RRM measurements on a non-anchor carrier for the wireless device (par 77, threshold provided).  
Referring to Claim 57 as applied to Claim 55 above, Rico Alvarino et al. disclose the method, wherein the method comprises indicating, to the wireless device, whether cell reselection can be directly performed based on one or more measurements of the non-anchor carrier (par 64, cell reselection).  
 	Referring to Claim 58, Rico Alvarino et al. disclose a network node adapted for facilitating idle mode radio resource management (RRM) measurements in a wireless network (par 64, measurement; Also, pars 39 and 69, RRM), the wireless network comprising a first carrier that supports a broadcast of system information, provides radio resources for paging and random access (par 64, anchor carrier; par 124, broadcast, paging; par 48, 5G connectivity, hence random access procedure), and, the wireless network further comprising a second carrier, distinct from the first carrier, that also provides radio resources for paging and random access (par 64, non-anchor carrier; pars 67 and 124, paging; par 48, 5G connectivity, hence random access procedure), the first carrier being an anchor carrier for the wireless device and the second carrier being a non-anchor carrier for the wireless device (par 64, anchor/non-anchor), the network node comprising:9Attorney Ref.: 1009-4550 / P075745US02 transceiver circuitry configured for communicating with a wireless communication network on the first and second carriers (par 64, anchor/non-anchor); and processing circuitry operatively associated with the transceiver circuitry and configured to: signal, to a wireless device in the network, one or more conditions for permitting the wireless device to camp on the non-anchor carrier whilst monitoring for paging or random access on the non-anchor carrier, wherein camping comprises performing RRM measurements on the non-anchor carrier for the wireless device and as a result determining whether cell reselection can be directly performed based on one or more measurements of the non-anchor carrier (pars 64, 68-70, 75, and 130, information, measurement, RRM, perform cell reselection).  
 	Referring to Claim 59 as applied to Claim 58 above, Rico Alvarino et al. disclose the network node, wherein the processing circuitry is further configured to signal, to the wireless device, one of: a threshold for use by the wireless device in determining whether to perform RRM measurements on a non-anchor carrier for the wireless device; and an indication to indicate, to the wireless device, whether cell reselection can be directly performed based on one or more measurements of the non-anchor carrier (par 77, threshold provided; par 64, cell reselection).
 			Response to Arguments 	
 	Applicant's arguments filed 8/12/2020 have been fully considered but are not persuasive.
 	Applicant argues, in page 16 of the Remarks, that Rico Alvarino et al. do not disclose receiving the conditions for permitting wireless device to camp on the non-anchor carrier. Examiner respectfully disagrees. Rico Alvarino et al. disclose in pars 64, 68, and 69, receiving information and based on which performing measurements. Pars 70 and 75, further show receiving such information. This interpretation of camping is in line with claimed limitations which show camping comprises performing such measurements, and as a result of the measurements then performing cell reselection. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)), the specification also equates camping to performing RRM measurements (please see Applicant’s Specification, page 7, lines 1-3: “camp (i.e. perform RRM measurements)”). Examiner suggests Applicant’s Representative further define camping. Further, in par 68, Rico Alvarino et al. alludes to scenarios of camping and measurements on the carriers.
	Applicant further argues on page 17 of the Remarks that Rico Alvarino et al. do not disclose establishing the claimed relationship and determining based on the establishing. Examiner would like to point to pars 64, 69, and 70 and Rico Alvarino et al. which show that action is performed based on measurements for both - anchor and non-anchor carriers (specifically par 70). Thus showing a relationship, as both anchor and non-anchor carriers are part of the process to determining monitoring/ measurement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571) 270-7187.  The examiner can normally be reached on M-Th 6:30AM-5:00PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Suhail Khan/

Primary Examiner, Art Unit 2642